DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/791,964 filed on February 14, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/24/2022 responding to the Office action mailed on 11/29/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-20.

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,593,701 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter           
Claims 1-20 are allowed.

with regard to independent claims 1, 10, and 15, the prior art of record Baek (US 2016/0254256), discloses most aspects of the claimed invention.  However, with respect to claim 1, Baek does not disclose that “a distance by which an internal interconnection line of the first logic cell is offset from a gate electrode of the first logic cell in a plan view is different from a distance by which a corresponding internal interconnection line of the second logic cell is offset from a corresponding gate electrode of the second logic cell in a plan view”.
Regarding claim 10, Baek does not disclose that “in the first logic cell, the internal interconnection line is closer to the first gate electrode than the second gate electrode in a plan view, and in the second logic cell, the internal interconnection line is closer to the second gate electrode than the first gate electrode in a plan view”.
Regarding claim 15, Baek does not disclose that “of the first and second gate electrodes, the second gate electrode is nearest to the second cell boundary; a routing interconnection line partially overlapping the second gate electrode”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/Primary Examiner, Art Unit 2814